Per Curiam:
The complaint states a single cause of action. The different items of damage are set forth in separate paragraphs. The defendant pleaded, as a separate and distinct defense to the cause of action set forth in the 4th paragraph of the complaint, that after its alleged occupation the plaintiffs accepted from the owner of the land $200 in full payment of “ any and all claims * * * for or on account of such alleged occupation.” This is not a complete defense and does not purport to be a defense of any item of damage other than that set forth in the 4th paragraph of the complaint. It is at most a partial defense and to be good should have been pleaded as such. The plaintiffs’ demurrer, upon the ground that it was insufficient in law upon its face, should, therefore, have been sustained. A complete defense, when pleaded as such, must go to the entire cause of action set out in the complaint. If it does not, then it is demurrable. The interlocutory judgment appealed from is, therefore, reversed, with costs, and the demurrer sustained, with costs, with leave to defendant to serve an amended answer on payment of costs in this court and the court below. Present—Ingraham, P. J., McLaughlin, Laughlin, Dowling and Hotchkiss, JJ. Judgment reversed, with costs, and demurrer sustained, with costs, with leave to defendant to amend on payment of costs.